Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II (claims 31-52) in the reply filed on 6/6/2022 is acknowledged.
Claims 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims  31-52 are under consideration by the Examiner.
	Claims 1-17 have been canceled.

Interview Summary
3.	In an interview with the Examiner on 6/13/2022, attorney Shanshan He, discussed amending claims 31 and 42 to obviate a 35 USC 112(a), written description rejection. 
Amended claims 31, 39, 42, and 50 (6/16/22), and previously presented claims 32-37, 40-41, 43-48, and 51-52, are pending and under consideration by the Examiner.
Claims 1-30, 38 and 49, have been canceled.
Information Disclosure Statement: 
4.	The information disclosure statement filed on 6/6/2022, has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

 4.	Claims 31-37, 39-48, and 50-52 are allowable.

5.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of producing a heterodimeric Fc-fused protein, the method comprising: (a) introducing one or more than one polynucleotide encoding a heterodimeric Fc-fused protein comprising a first Fc region and a second Fc region of an immunoglobulin Fc (fragment crystallizable) pair and the p40 and p35 subunits of IL-12 into a cell,
wherein the p40 and p35 subunits of IL-12 are linked separately to the first Fc region and the second Fc region, or to the second Fc region and the first Fc region, respectively,
wherein the p40 and p35 subunits are each linked to the N-terminus or C-terminus of the Fc regions, and
wherein CH3 domains of the first Fc region and the second Fc region each comprise one or more mutations promoting heterodimerization selected from the group consisting of:

(i) glutamic acid (E), arginine (R), methionine (M), aspartic acid (D), or histidine (H) substitution of the amino acid residue at position 370 in the CH3 domain of the first Fc region;
(ii) glutamic acid (E) substitution of the amino acid residue at position 360 in the CH3 domain of the first Fc region;
(iii) tryptophan (W) substitution of the amino acid residue at position 409 in the CH3 domain of the first Fc region;
(iv) asparagine (N), aspartic acid (D), alanine (A), isoleucine (1), glycine (G), or methionine (M) substitution of the amino acid residue at position 357 in the CH3 domain of the second Fc region, and threonine (T) or tryptophan (W) substitution of the amino acid reside at position 364 in the CH3 domain of the second Fc region; and
(v) threonine (T) substitution of the amino acid residue at position 405 in the CH3 domain of the second Fc region, and valine (V) substitution of the amino acid residue at position 399 in the CH3 domain of the second Fc region,
and wherein mutation positions are numbered according to the EU index,
(b) culturing the cell for a sufficient period of time to express the heterodimeric Fc- fused protein.

Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method of producing the claimed monovalent heterodimeric Fc-fused protein without needing to optimize an additional purification process.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646